Title: [Diary entry: 29 December 1786]
From: Washington, George
To: 

Friday 29th. Mercury at 30 in the Morning—55 at Noon and 51 at Night.  Clear, calm, warm, and exceeding pleasant all day. The hollidays being over, and the People all at work, I rid to the Ferry—Dogue run, and Muddy hole Plantations—also to the Ditchers (who were at Work). At the first Plantation cutting stalks and getting farm pen in order—at the next (Dogue run) measured the remainder of the Corn. 


Barls.


viz.
106


27th. Novr. was measured
68



   
      
         6 Decr.
         Do.
         Do.
      
   

41 1/2



   
      
         Given to Hogs
         25
         Neg[roe]s
         15
      
   

40


 
   
      
         At the Plantation
         Total
      
   

255 1/2

 My whole Crop of Corn will stand 

Neck Plantation
387 1/2
Barls.


Dogue run
255 1/2



Muddy hole
201



Ferry
174



Total
1018


 Mrs. Peake and Miss Eaglin dined here to day and returned afterwards.